Case: 21-30690     Document: 00516535337         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 4, 2022
                                  No. 21-30690                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Boyet,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CR-51-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Jason Boyet pled guilty pursuant to a written plea agreement to one
   count of distributing child pornography, in violation of 18 U.S.C.
   § 2252(a)(2). He was sentenced at the low end of the Guidelines range to
   210 months of imprisonment and five years of supervised release. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30690        Document: 00516535337         Page: 2     Date Filed: 11/04/2022




   challenges his sentence on appeal, arguing that the district court failed to
   recognize its authority to depart from the Sentencing Guidelines based on
   policy disagreements and erred by applying a five-level enhancement under
   U.S.S.G. § 2G2.2(b)(3)(B). He also argues the written judgment broadens
   and therefore conflicts with the oral pronouncement of a special condition of
   supervised release and so must be reformed.
          The government has invoked the appeal waiver, arguing that the
   waiver is knowing and voluntary and bars the guidelines challenges raised on
   appeal.   The government agrees, however, that the written judgment
   conflicts with the oral pronouncement of sentence and does not seek to
   enforce the appeal waiver as to this issue. See United States v. Story, 439 F.3d
   226, 230–31 & n.5 (5th Cir. 2006).
          Whether an appeal waiver bars an appeal is a question we review de
   novo. United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Here, we agree
   the appeal waiver bars Boyet’s claim that the district court failed to recognize
   its authority to depart from the Guidelines and erred by applying
   Section 2G2.2(b)(3)(B). The record demonstrates that “the waiver was
   knowing and voluntary and . . . applies to the circumstances at hand, based
   on the plain language of the agreement.” United States v. Bond, 414 F.3d 542,
   544 (5th Cir. 2005). Because there is no argument that Boyet’s 210-month-
   sentence exceeds the 20-year statutory maximum or that trial counsel
   rendered ineffective assistance, the two exceptions to the waiver do not
   apply. See United States v. Cortez, 413 F.3d 502, 503 (5th Cir. 2005).
   Moreover, although Boyet argues the appeal waiver is inherently unknowing
   because he could not have possibly known of a sentencing error when he
   entered into the plea agreement, he concedes that argument is foreclosed and
   raises it to preserve it for further review. See United States v. Barnes, 953 F.3d
   383, 386–87 (5th Cir. 2020); United States v. Burns, 433 F.3d 442, 449–50
   (5th Cir. 2005).
Case: 21-30690     Document: 00516535337          Page: 3    Date Filed: 11/04/2022




          With respect to the challenged condition of supervised release, the
   district court pronounced at sentencing, as a special condition, that Boyet
   “shall not cohabitate with anyone who has children under the age of 18,” but
   the written judgment, in special condition number 9, states Boyet “shall not
   date or cohabitate with anyone who has children under the age of 18.” The
   condition that Boyet not date anyone who has children under the age of 18
   was not pronounced by the district court or set forth in the presentence
   report and, therefore, Boyet had no opportunity to object to the condition.
   See United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020); United States
   v. Diggles, 957 F.3d 551, 560 (5th Cir. 2020) (en banc). Moreover, by including
   the additional prohibition against dating someone with children under the age
   of 18, the written judgment imposes a more burdensome and broader
   condition than the one orally pronounced.          Accordingly, the written
   judgment conflicts with the oral pronouncement of sentence and must be
   amended. See United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006); see
   also United States v. Tang, 718 F.3d 476, 486–87 (5th Cir. 2013) (finding
   conflict where oral pronouncement prohibited defendant from cohabitating
   with anyone with children under the age of 18 while written judgment
   prohibited both cohabitation with and dating such an individual).
          Boyet’s claims that the district court failed to recognize its authority
   to depart from the Guidelines based on policy disagreements and erred by
   applying an enhancement under Section 2G2.2(b)(3)(B) are DISMISSED
   as barred by the valid appeal waiver. However, we REMAND to the district
   court so the written judgment may be amended to conform with the oral
   pronouncement of sentence as it pertains to the special condition of
   supervised release identified herein.